IN TI-[E SUPERIOR COURT OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

MINE SAFETY APPLIANCES
COMPANY,

Plaintiff,

V. C.A. NO. NlOC-07-241 MMJ CCLD

AIU INSURANCE COMPANY, et al.

V-v v V V v v V

Defendants

Submitted: October 27, 2017
Decided: November 8, 2017

On Defendant The North River Insurance Company’s
Motion for Reargument on the Court’s
October 11, 2017 Opinion
on the Non-Cumulation Clause
DENIED

ORDER

JOHNSTON, J.

By Opinion dated October ll, 2017, the Court addressed North River’s
Motion for Enforcement of the Non-Cumulation Clause in the North River
Policies, and Mine Safety Appliances’ Motion for Partial Summary Judgment. The
Court held: “The undefined term ‘loss’ as used in the North River policies,
including its non-cumulation provisions, refers Solely and exclusively to the total
amount paid in settlement or satisfaction of an individual’s claims.”

North River has moved for reargument North River argues that the Court
erred by relying on a Pennsylvania trial court decision that concerned different
policy language, and purportedly is contradicted by other Pennsylvania case law.

The purpose of moving for reargument pursuant to Superior Court Civil
Rule 59(e) is to seek reconsideration of findings of fact, conclusions of lavv, or
judgment of laW.l Reargument usually Will be denied unless the moving party
demonstrates that the Court overlooked a precedent or legal principle that Would
have a controlling effect, or that it has misapprehended the law or the facts in a
manner affecting the outcome of the decision.2 “A motion for reargument should

993

not be used merely to rehash the arguments already decided by the court.

 

lHessler, Inc. v. Farrell, 260 A.2d 701, 702 (Del. 1969).
2Ferguson v. Vakili, 2005 WL 628026, at *l (Del. Super.).

3Wz'lmington T rust C0. v. Nz`x, 2002 WL 356371, at *l (Del. Super.).

The Court has reviewed and considered the parties’ Written submissions and
arguments The Court finds that the arguments made by North River Were fully
considered and resolved in the October ll, 2017 Opinion. The Court did not
overlook a controlling precedent or legal principle, or misapprehend the law or the
facts in a manner affecting the outcome of the decision. To the extent North River
asserted issues that Were not raised in the submissions in support of its motion, new
arguments may not be presented for the first time in a motion for reargument4

THEREFORE, Defendants’ Motion for Reargument is hereby DENIED.

IT IS SO ORDERED.

 

 

 

4Oliver v. Boston University, 2006 WL 4782232, at *l (Del. Ch.).